DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 9-12, 14, 17, 19 and 21-23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant’s disclosure apparently sets forth multiple different species.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9-12, 14, 17, 19 and 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 9/24/21 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the originally filed claims (2/8/20) appeared to be drawn to a single species comprising an “adjustable clip comprising three sections, a first end, a second and a middle section” with “the adjustable clip being a singular continuous piece of malleable material”.  Both originally filed independent claims clearly set forth this structure.  Originally filed claim 9 also sets forth a pin and a suction cup.  Because of the lack of clarity in the disclosure and the claims the Examiner was unable to ascertain that the pin and suction cup are presented as alternate embodiments.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within 
Applicant’s disclosure appears to set forth the following species:
Species I: figs. 1-11, 13-14
Species II: fig 12
Species III: fig. 15-16
Species IV: figs. 17-18
Species V: fig. 19
Applicant received an action on the merits directed to Species I.  A proper response would be directed to Species I.
Examiner is attaching a Sample Pro Se Response to aid Applicant in constructing a proper response.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677